DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 16, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (PGPUB 2010/0332822), and further in view of Liu et al (PGPUB 2011/0055558), hereinafter Liu 2.

Regarding Claim 9:
Liu teaches a wireless communication device comprising (paragraph 52, wireless device): 
at least one modem (paragraph 64, PHY module interfacing wireless device to wireless communication medium via one or more antennas); 
at least one processor communicatively coupled with the at least one modem (paragraph 51, module refers to processor; paragraph 63-65, PHY module, MAC module); and 
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to (paragraph 51, module refers to processor and/or memory that execute one or more software or firmware programs): 
transmit, from an access point (AP) multi-link device (MLD), a beacon frame to a wireless station (STA) MLD, the beacon frame including a plurality of AP medium access control (MAC) addresses of respective APs belonging to the AP MLD (paragraph 132, STA receives beacon from AP including robust security network information element (RSN IE), multiband information elements, and multiband RSN IEs associated with the bands in which the AP can operate; paragraph 230, multiband IEs include MAC addresses of the bands); 
receive an association request from the STA MLD, the association request including a plurality of STA MAC addresses of respective STAs belonging to the STA MLD (paragraph 132, STA sends association requests to AP that include RSN IE, multiband IEs, and multiband RSN IEs associated with the bands in which the STA can operate; paragraph 230, multiband IEs include MAC addresses of the bands); 
generate, during a handshake operation with the STA MLD, one or more encryption keys configured to encrypt communications between the AP MLD and the STA MLD (paragraph 133-134, the 4-way handshake is conducted by the station management entities (SMEs) (e.g., security modules) of the STA and the AP; the 4-way handshake is conducted in the current band to negotiate a pairwise cipher suit for the supported band; additionally, the 4-way handshake is conducted in the current band to establish a pairwise transient key security association (PTKSA) and a group temporal key security association (GTKSA) for the supported band; the 4-way handshake is a pairwise key management protocol that confirms mutual possession of a pairwise master key (PMK) by two entities and that distributes a group temporal key (GTK); a cipher suit is a set of one or more algorithms for providing data confidentiality, data authenticity or integrity, and so on; the cipher suite includes elements used by the supplicant and the authenticator to encrypt data in a supported band).
Liu does not explicitly teach verifying the plurality of STA MAC addresses based at least in part on the one or more encryption keys.
However, Liu 2 teaches the concept of verifying a plurality of STA MAC addresses based at least in part on one or more encryption keys (paragraph 103, Supplicant uses combination of master key, ANonce, SNonce, and MAC addresses of authenticator and supplicant to generate temporal key PTK, and generates message integrity code MIC using PTK; paragraph 104, authenticator uses ANonce, SNonce, and MAC addresses to generate PTK and generates MIC using PTK; if generated MIC matches received MIC, keys and therefore MAC addresses are verified; paragraph 105, authenticator sends MIC to supplicant where supplicant verifies MIC; paragraph 139, device is a multiband device).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the MAC address verification teachings of Liu 2 with the multi-link communication device teachings of Liu, in order to provide cryptographic authentication and integrity measurements during a secure handshaking protocol, thereby allowing both the sender and receiver to be certain that each was communicating with the correct device and not an imposter or malicious agent.

Regarding Claim 1:
This is the method claim corresponding to the device of claim 9, and is therefore rejected for corresponding reasons.

Regarding Claim 24:
Liu teaches a wireless communication device comprising (paragraph 52, wireless device): 
at least one modem (paragraph 64, PHY module interfacing wireless device to wireless communication medium via one or more antennas); 
at least one processor communicatively coupled with the at least one modem (paragraph 51, module refers to processor; paragraph 63-65, PHY module, MAC module); and 
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to (paragraph 51, module refers to processor and/or memory that execute one or more software or firmware programs): 
receive, at a station (STA) multi-link device (MLD), a beacon frame from an access point (AP) MLD, the beacon frame including a plurality of AP medium access control (MAC) addresses of respective APs belonging to the AP MLD (paragraph 132, STA receives beacon from AP including robust security network information element (RSN IE), multiband information elements, and multiband RSN IEs associated with the bands in which the AP can operate; paragraph 230, multiband IEs include MAC addresses of the bands); 
transmit an association request to the AP MLD, the association request including a plurality of STA MAC addresses of respective STAs belonging to the STA MLD (paragraph 132, STA sends association requests to AP that include RSN IE, multiband IEs, and multiband RSN IEs associated with the bands in which the STA can operate; paragraph 230, multiband IEs include MAC addresses of the bands); 
generate, during a handshake operation with the AP MLD, one or more encryption keys configured to encrypt communications between the AP MLD and the STA MLD (paragraph 133-134, the 4-way handshake is conducted by the station management entities (SMEs) (e.g., security modules) of the STA and the AP; the 4-way handshake is conducted in the current band to negotiate a pairwise cipher suit for the supported band; additionally, the 4-way handshake is conducted in the current band to establish a pairwise transient key security association (PTKSA) and a group temporal key security association (GTKSA) for the supported band; the 4-way handshake is a pairwise key management protocol that confirms mutual possession of a pairwise master key (PMK) by two entities and that distributes a group temporal key (GTK); a cipher suit is a set of one or more algorithms for providing data confidentiality, data authenticity or integrity, and so on; the cipher suite includes elements used by the supplicant and the authenticator to encrypt data in a supported band).
Liu does not explicitly teach verifying the plurality of AP MAC addresses based at least in part on the one or more encryption keys.
However, Liu 2 teaches the concept of verifying a plurality of AP MAC addresses based at least in part on one or more encryption keys (paragraph 103, Supplicant uses combination of master key, ANonce, SNonce, and MAC addresses of authenticator and supplicant to generate temporal key PTK, and generates message integrity code MIC using PTK; paragraph 104, authenticator uses ANonce, SNonce, and MAC addresses to generate PTK and generates MIC using PTK; if generated MIC matches received MIC, keys and therefore MAC addresses are verified; paragraph 105, authenticator sends MIC to supplicant where supplicant verifies MIC; paragraph 139, device is a multiband device).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the MAC address verification teachings of Liu 2 with the multi-link communication device teachings of Liu, in order to provide cryptographic authentication and integrity measurements during a secure handshaking protocol, thereby allowing both the sender and receiver to be certain that each was communicating with the correct device and not an imposter or malicious agent.

Regarding Claim 16:
This is the method claim corresponding to the device of claim 24, and is therefore rejected for corresponding reasons.

Claims 2-5, 10-13, 17-21, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2, and further in view of Chitrakar et al (PGPUB 2020/0245137).

Regarding Claim 10:
Liu in view of Liu 2 teaches the wireless communication device of claim 9.  In addition, Liu teaches wherein execution of the processor-readable code is further configured to: 
generate a pairwise transient key (PTK) based at least in part on the one or more encryption keys (paragraph 61-62, PTK derived from PMK); and
exchanging one or more encrypted packets with the STA MLD (paragraph 228, security module performs data encryption before data is passed to a particular band for transmission).
Neither Liu nor Liu 2 explicitly teaches each of the one or more encrypted packets including a temporal key (TK) generated based on the PTK.
However, Chitrakar teaches the concept wherein each of one or more encrypted packets includes a temporal key (TK) generated based on a PTK (paragraph 66, TK=Temporal Key portion of pairwise secret key PTK; paragraph 64, TK portion of PTK used as input to cryptographic algorithm to obtain MIC; paragraph 73, MIC replaces address field and packet is transmitted).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the message integrity code teachings of Chitrakar with the multi-link communication device teachings of Liu in view of Liu 2, in order to provide a means to cryptographically secure message integrity by incorporating an additional encryption key or encryption key component which is only available to the sender and the receiver, thereby increasing entropy of the MIC element and further improving the security environment. 

Regarding Claim 11:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 10.  In addition, Liu teaches wherein execution of the processor-readable code is further configured to: 
transmit a first Extensible Authentication Protocol (EAP) over local area network (LAN) (EAPoL) message to the STA MLD (paragraph 136-138, 4-way handshake; messages in 4-way handshake include EAPoL elements, and are therefore EAPoL messages; in first message, AP supplies ANonce to STA); and 
receive a second EAPoL message from the STA MLD responsive to the first EAPoL message (paragraph 136-138, 4-way handshake; messages in 4-way handshake include EAPoL elements, and are therefore EAPoL messages; in second message, STA supplies SNonce to STA).

Regarding Claim 12:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 11.  In addition, Liu teaches wherein: 
the first EAPoL message includes an AP nonce (ANonce) (paragraph 137, AP supplies ANonce to STA in first message); and 
the second EAPoL message includes a STA nonce (SNonce) and a message integrity code (MIC) (paragraph 137, STA supplies SNonce and MIC to AP in second message).

Regarding Claim 13:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 12.  In addition, Liu teaches wherein the generation of the PTK is based at least in part on a pseudo-random function (PRF), a pairwise master key (PMK), the ANonce, or the SNonce (paragraph 62, temporal key module derives PTK from PMK using pseudo random function; paragraph 154, PTK is function of PMK, PRF, ANonce, and SNonce).

Regarding Claims 2-5:
These are the method claims corresponding to the device of claims 10-13, and are therefore rejected for corresponding reasons.

Regarding Claim 25:
Liu in view of Liu 2 teaches the wireless communication device of claim 24.  In addition, Liu teaches wherein execution of the processor-readable code is further configured to: 
generate a pairwise transient key (PTK) based at least in part on the handshake operation (paragraph 61-62, PTK derived from PMK); and 
exchange one or more encrypted packets with the AP MLD (paragraph 228, security module performs data encryption before data is passed to a particular band for transmission).
Neither Liu nor Liu 2 explicitly teaches each of the one or more encrypted packets including a temporal key (TK) generated based on the PTK.
However, Chitrakar teaches the concept wherein each of one or more encrypted packets includes a temporal key (TK) generated based on a PTK (paragraph 66, TK=Temporal Key portion of pairwise secret key PTK; paragraph 64, TK portion of PTK used as input to cryptographic algorithm to obtain MIC; paragraph 73, MIC replaces address field and packet is transmitted).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the message integrity code teachings of Chitrakar with the multi-link communication device teachings of Liu in view of Liu 2, in order to provide a means to cryptographically secure message integrity by incorporating an additional encryption key or encryption key component which is only available to the sender and the receiver, thereby increasing entropy of the MIC element and further improving the security environment. 

Regarding Claim 26:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 25.  In addition, Liu teaches wherein execution of the processor-readable code is further configured to: 
receive a first Extensible Authentication Protocol (EAP) over local area network (LAN) (EAPoL) message from the AP MLD (paragraph 136-138, 4-way handshake; messages in 4-way handshake include EAPoL elements, and are therefore EAPoL messages; in first message, AP supplies ANonce to STA); and 
transmit a second EAPoL message to the AP MLD responsive to the first EAPoL message (paragraph 136-138, 4-way handshake; messages in 4-way handshake include EAPoL elements, and are therefore EAPoL messages; in second message, STA supplies SNonce to STA).

Regarding Claim 27:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 26.  In addition, Liu teaches wherein: 
the first EAPoL message includes an AP nonce (ANonce) (paragraph 137, AP supplies ANonce to STA in first message); and 
the second EAPoL message includes a STA nonce (SNonce) and a message integrity code (MIC) (paragraph 137, STA supplies SNonce and MIC to AP in second message).

Regarding Claim 28:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 27.  In addition, Liu teaches wherein the generation of the PTK is based at least in part on a pseudo-random function (PRF), a pairwise master key (PMK), the ANonce, or the SNonce (paragraph 62, temporal key module derives PTK from PMK using pseudo random function; paragraph 154, PTK is function of PMK, PRF, ANonce, and SNonce).

Regarding Claim 29:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 27.  In addition, Liu teaches wherein the second EAPoL message further includes a set of first key data encapsulations (KDEs) representative of an address of the STA MLD and a plurality of first MAC addresses (paragraph 138, second message includes MAC address KDE, multiband IE containing MAC address).

Regarding Claims 17-21:
These are the method claims corresponding to the device of claims 25-29, and are therefore rejected for corresponding reasons.

Claims 6-8, 14-15, 22-23, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu 2, and further in view of Votaw et al (PGPUB 2019/0034602).

Regarding Claim 14:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 12.  In addition, Liu teaches wherein the second EAPoL message further includes a set of first key data encapsulations (KDEs) representative of an address of the STA MLD and a plurality of first MAC addresses (paragraph 138, second message includes MAC address KDE, multiband IE containing MAC address).
Neither Liu nor Liu 2 nor Chitrakar teaches wherein verifying the plurality of STA MAC addresses includes: 
confirming that each of the first MAC addresses matches a respective one of the STA MAC addresses.
However, Votaw teaches the concept wherein verifying a plurality of STA MAC addresses includes:
confirming that each of first MAC addresses matches a respective one of STA MAC addresses (abstract, MAC address evaluation; paragraph 34, signal transmitted from device and verified by comparing all involved MAC addresses to items selected from a group consisting of a list of approved MAC addresses, disapproved MAC addresses, or combination thereof).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the comparing MAC address teachings of Votaw with the multi-link communication device teachings of Liu in view of Liu 2 and Chitrakar, in order to further secure the system by ensuring a device complied with a list of approved or disapproved MAC addresses before allowing access to network resources.

Regarding Claim 15:
Liu in view of Liu 2, Chitrakar, and Votaw teaches the wireless communication device of claim 14.  In addition Liu teaches wherein execution of the processor-readable code is further configured to transmit a third EAPoL message to the STA MLD, the third EAPoL message including a group temporal key (GTK) and a set of second KDEs representative of an address of the AP MLD and a plurality of second MAC addresses (paragraph 139-140, third message includes GTK, MAC address KDE associated with supported band, and multiband IE containing MAC address).

Regarding Claims 6-7:
These are the method claims corresponding to the device of claims 14-15, and are therefore rejected for corresponding reasons.

Regarding Claim 8:
Liu in view of Liu 2, Chitrakar, and Votaw teaches the method of claim 7.  In addition, Liu teaches the method, further comprising: 
receiving a fourth EAPoL message from the STA MLD (paragraph 140, fourth message including MIC supplied by STA to AP); and 
exchanging one or more encrypted packets with the STA MLD responsive to the fourth EAPoL message (paragraph 141, based on information exchanged in 4-way handshake, security modules generate keys for supported bands, stored in respective encryption modules; paragraph 228, security module performs data encryption before data is passed to a particular band for transmission); and
Chitrakar teaches each of the one or more encrypted packets including a temporal key (TK) generated based on the PTK (paragraph 66, TK=Temporal Key portion of pairwise secret key PTK; paragraph 64, TK portion of PTK used as input to cryptographic algorithm to obtain MIC; paragraph 73, MIC replaces address field and packet is transmitted).
The rationale to combine Liu and Chitrakar is the same as provided in claim 2, from which claims 3, 4, 6, 7, and 8 depend, due to the overlapping subject matter between claims 2 and 8.

Regarding Claim 30:
Liu in view of Liu 2 and Chitrakar teaches the wireless communication device of claim 29.  In addition, Liu teaches wherein execution of the processor-readable code is further configured to receive a third EAPoL message from the AP MLD, the third EAPoL message including a group temporal key (GTK) and a set of second KDEs representative of an address of the AP MLD and a plurality of second MAC addresses (paragraph 139-140, third message includes GTK, MAC address KDE associated with supported band, and multiband IE containing MAC address).
Neither Liu nor Liu 2 nor Chitrakar explicitly teaches wherein verifying the plurality of AP MAC addresses includes confirming that each of the second MAC addresses matches a respective one of the AP MAC addresses.
However, Votaw teaches the concept wherein verifying a plurality of AP MAC addresses includes confirming that each of second MAC addresses matches a respective one of AP MAC addresses (abstract, MAC address evaluation; paragraph 34, signal transmitted from device and verified by comparing all involved MAC addresses to items selected from a group consisting of a list of approved MAC addresses, disapproved MAC addresses, or combination thereof).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the comparing MAC address teachings of Votaw with the multi-link communication device teachings of Liu in view of Liu 2 and Chitrakar, in order to further secure the system by ensuring a device complied with a list of approved or disapproved MAC addresses before allowing access to network resources.

Regarding Claim 22:
This is the method claim corresponding to the device of claim 30, and is therefore rejected for corresponding reasons.

Regarding Claim 23:
Liu in view of Liu 2, Chitrakar, and Votaw teaches the method of claim 22.  In addition, Liu teaches the method, further comprising: 
transmitting a fourth EAPoL message to the AP MLD (paragraph 140, fourth message including MIC supplied by STA to AP); and 
exchanging one or more encrypted packets with the AP MLD (paragraph 141, based on information exchanged in 4-way handshake, security modules generate keys for supported bands, stored in respective encryption modules; paragraph 228, security module performs data encryption before data is passed to a particular band for transmission); and
Chitrakar teaches each of the one or more encrypted packets including a temporal key (TK) generated based on the PTK (paragraph 66, TK=Temporal Key portion of pairwise secret key PTK; paragraph 64, TK portion of PTK used as input to cryptographic algorithm to obtain MIC; paragraph 73, MIC replaces address field and packet is transmitted).
The rationale to combine Liu and Chitrakar is the same as provided in claim 17, from which claims 18, 19, 21, 22, and 23 depend, due to the overlapping subject matter between claims 17 and 23.

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.

Regarding the claim objections:
Applicant’s amendments have overcome the claim objections.  Therefore, the claim objections are withdrawn.

Regarding the rejection of claims under 35 USC 103:
Applicant’s arguments:  The Office Action acknowledges that Liu1 does not explicitly teach "verifying a plurality of STA MAC addresses based at least in part on one or more encryption keys ...." Office Action, pp. 4-7. Instead, the Office Action relies on Liu2 as allegedly overcoming the deficiencies of Liu1. However, Liu2 also does not teach or suggest "verifying the plurality of STA MAC addresses based at least in part on the one or more encryption keys," as recited in independent claim 1. Independent claims 9, 16, and 24 recite similar features. 
Liu2 is generally directed to a "system [that] includes a temporal key module, a nonce module, and a security module," and that performs "a 4-way handshake between a STA1 (supplicant) and STA2 (authenticator) . . .." Liu2, Abstract and   [0101]. At the cited portions, Liu2 describes that the "4-way handshake serves two purposes: STA1 and STA2 can verify that each has the same master key (e.g., the same pre-shared key or PSK)." Liu2, [0102] (emphasis added). Notably, Liu2 does not state that a purpose of the 4-way handshake is to verify a MAC address. 

Examiner’s response: Liu2 states in paragraph 102 that the 4-way handshake verifies that STA1 and STA2 each has the same master key PSK.  However, this is not the only result achieved by the 4-way handshake.  Applicant ignores cited paragraph 103 and focuses on PSK instead of PTK, which is the encryption key used to generate a message integrity code (MIC).  As per paragraph 104, the PTK is generated from plurality of MAC addresses. The MIC is generated using the PTK.  Therefore, when the MIC is verified (paragraph 105), the MAC addresses are also verified.

Applicant’s arguments:  Liu2 provides that the "4-way handshake begins when the authenticator sends a nonce (ANonce), a random number, to the Supplicant in Message 1." Liu2, [0103]. Liu2 describes that both the MAC address of the authenticator and the MAC address of the supplicant are then used-together with the master key, the ANonce, and an SNonce generated based on the ANonce-to generate a temporal key (PTK) along with a message integrity code (MIC). Id. The supplicant then sends the SNonce and the MIC to the authenticator in Message 2. Id.   [0104]. Like the supplicant, ,the authenticator then generates its own PTK using the ANonce, the received SNonce, and the same two MAC addresses (authenticator MAC address and supplicant MAC address), and a MIC based on the PTK. Id. "If the [MIC] code generated by the authenticator matches the [MIC] generated by the Supplicant, then the authenticator determines that the Supplicant is using the same master key as the authenticator to generate the temporal keys." Id. In Message 3, the authenticator sends its MIC to the supplicant. Id. [0105]. If the MICs match, then the supplicant and authenticator determine that they are using the same temporal keys. Id. Message 4 from the supplicant acknowledges Message 4. Id. 

Examiner’s response: As above, if the authenticator/supplicant MICs match, this verifies the PTKs were generated using same MAC addresses, thus verifying the MAC addresses based at least in part on one or more encryption keys (either the PTK or the PSK which is used with the MAC addresses to generate the PTK) (paragraph 103-105).

Applicant’s arguments:  As the cited portions of Liu2 describe, the 4-way handshake verifies that both authenticator (associated with one MAC address) and supplicant (associated with a second MAC address) are using the same master key (and thus the same temporal keys). See id. [0102]- [0105]. While two MAC addresses are used, one is of the authenticator and one is of the supplicant. This is different than claim 1, which recites an "association request including a plurality of STA MAC addresses of respective STAs belonging to the STA MLD," and "verifying the plurality of STA MAC addresses based at least in part on the one or more encryption keys." At most, Liu2 describes the authenticator using the supplicant MAC address as part of the 4-way handshake to verify the master key (or the supplicant using the authenticator MAC address). However, Liu2 nowhere describes the authenticator verifying a plurality of MAC addresses received from the supplicant and belonging to the supplicant (nor the supplicant verifying a plurality of MAC addresses received from and belonging to the authenticator). Liu2 merely describes one MAC address for the authenticator, and one MAC address for the supplicant, during the 4-way handshake. 

Examiner’s response: Liu 1 teaches sending an RSN IE comprising multiband MAC addresses of a STA, and including a MIC for verification (paragraph 132, 137, 230).  However, Liu 1 does not indicate how the MIC was specifically generated.  Liu 2 shows a means of verifying multiple MAC addresses using an encryption key and a MIC (paragraph 103-105).  As Liu 1 teaches a plurality of multi-band MAC addresses, it is not necessary for Liu 2 to teach this also.

Applicant’s arguments: Moreover, while Liu2 uses both the authenticator MAC address and the supplicant MAC address in the 4-way handshake process, both MAC addresses are already known to each of the authenticator and supplicant, and are not being verified. This is different than "verifying the plurality of STA MAC addresses," as recited in claim 1. Earlier in claim 1, it recites "receiving an association request from the STA MLD, the association request including a plurality of STA MAC addresses of respective STAs belonging to the STA MLD." Claim 1 then recites "verifying the plurality of STA MAC addresses . ..." Liu2 merely uses the MAC addresses in different steps as an input to a process, for example to address a wireless device, such as the authenticator or supplicant (id., [0049], [0060], [0061]), determine which STA is authenticator and which is supplicant (id., [0094]), generate a key (id., [0103]-[0104]), or determine whose temporal key to use (id., [0110]). However, each of these are different than "verifying the plurality of STA MAC addresses based at least in part on the one or more encryption keys."

Examiner’s response: However, the MAC addresses are being verified; they are verified as part of the MIC.  Any error or disagreement in MAC address values would cause the MIC verification to fail.  Further, the claim is not specific as to when or for what reason the verification occurs.  The claim merely requires that verifying a plurality of MAC addresses occurs based at least in part on the one or more encryption keys.  Liu 2 teaches the limitation as claimed.

Applicant’s arguments: Paragraph [0138] of Liu1 states that, in some circumstances, "different bands have different MAC address." Id. In such case, the second message may include a MAC address KDE associated with the supported band. Id. In a different approach a "multiband IE [information element]" may include "the MAC address" and also a "selected pairwise cipher suite." Id. (emphasis added). 
Firstly, while Liu1 describes a MAC address and associated MAC address KDE, this KDE is associated with the supported band. Liu1 nowhere teaches a "set of first key data encapsulations (KDEs) representative of an address of the STA MLD and a plurality of first MAC addresses," as recited in claims 6, 14, 21, and 29. 
Secondly, claims 6, 14, 21, and 29 recite "a set of [KDEs] representative of an address of the STA MLD and a plurality of first MAC addresses." This is different than Liu2 that describes that the second message may include a KDE associated with a single supported band and a single MAC address.

Examiner’s response: Liu 1 clearly refers to multiple multiband IE KDEs in messages 1-3 (e.g. paragraph 213-215, 230).  Liu 1 therefore teaches a set of first KDEs representative of a plurality of first MAC addresses.  As Liu 1 teaches this, it is not necessary for Liu 2 to teach this also.

	Applicant’s arguments with regard to independent claims 9, 16, and 24 are similar to those regarding claim 1 and are therefore responded to in a similar way.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                         


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491